Citation Nr: 1418332	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-47 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1981, October 1983 to October 1986, and from September 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his left knee disability began in service, was worsened by gait alterations brought about by his service-connected right knee disability, and finally required surgery after further injury.  The VA examiner in June 2009 provided an opinion that most of the Veteran's left knee symptoms were due to post-service injury.  However, as the examiner failed to address the Veteran's statements or the theory of secondary service connection, to include the possibility of aggravation, the opinion is deemed inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2009 examiner, or another appropriate examiner if that individual is unavailable, to provide answers to the following:

a. Are the Veteran's current left knee symptoms at least as likely as not related to injury and treatment during service? 

Please take note of service treatment records from 1986 of a football injury and recurrent complaints of pain, stiffness, and swelling.

b. Is the Veteran's current left knee disability at least as likely as not caused by his right knee disability?

c. Is the Veteran's current left knee injury at least as likely as not aggravated (permanently worsened beyond its natural progression) by his right knee disability? 

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

The examiner must provide reasons for each opinion offered, and all lay and medical evidence of record should be considered.  If the examiner rejects the Veteran's statements, the examiner should give a reason.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



